               Case 2:18-cr-00050-LGW-BWC Document 768 Filed 12/02/19 Page 1 of 1


                                                                           U.S. DISTRICT COURT
                                                                                        OIV.

                              ?initeb States! ©isitnct Court'o prr _2                     h: qo
                          for tijc ^otttfiem JBisitrttt of                                   li
                                                                       50. distToTgX
                                    prunsitoick 3iibis(ion
              UNITED STATES OF AMERICA,

              V.                                              CR 218-050-17


              ROBERT CURTIS JOHNSON,

                   Defendant.


                                                 ORDER



                   Before the Court is         Defense Counsel's motion to continue

              the sentencing hearing, as well as his motion to withdraw that

              motion.     Dkt.   Nos.   765,   766.      Defense   Counsel's     motion    to

              withdraw, dkt. no. 766, is GRANTED.             His motion to continue,

              dkt. no. 765, is DENIED as moot.              The sentencing hearing for

              Defendant    Robert   Johnson     will   go   forward   as     scheduled     on

              December 5, 2019 at 1:30 o'clock p.m. in Brunswick, Georgia.

                   SO ORDERED, this 0/ day of December, 2019.




                                                         HONy iilSA^GODBEY WS'OD, JUDGE
                                                       UNOTED STATES DISTRICT COURT
                                                       l^UTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
